


110 HR 5089 IH: Veterans Disability Reform Act of

U.S. House of Representatives
2008-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5089
		IN THE HOUSE OF REPRESENTATIVES
		
			January 22, 2008
			Mr. Barrow introduced
			 the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To reform the veterans’ disability determination process
		  by requiring the Secretary of Veterans Affairs to pay disability compensation
		  to certain veterans based on the concurring diagnoses of two
		  physicians.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans Disability Reform Act of
			 2007.
		2.Payment of
			 disability compensation by Secretary of Veterans Affairs solely on the basis of
			 concurring diagnoses by any two physicians
			(a)In
			 generalNotwithstanding any
			 other provision of law, the Secretary of Veterans Affairs shall pay
			 compensation under chapter 11 of title 38, United States Code, to an eligible
			 veteran.
			(b)Eligible
			 veteranFor the purposes of this Act, the term eligible
			 veteran means a veteran who—
				(1)is discharged or
			 released on or after September 11, 2001, under conditions other than
			 dishonorable, from a period of service in the active military, naval, or air
			 service; and
				(2)submits to the
			 Secretary of Veterans Affairs the concurring diagnoses of any two physicians
			 stating that the veteran has a service-connected disability compensable under
			 chapter 11 of title 38, United States Code, and the assignment by such
			 physicians of a concurring rating of such disability.
				(c)Submission of
			 diagnosesConcurring
			 diagnoses and disability ratings shall be submitted to the Secretary of
			 Veterans Affairs for purposes of this section in the manner the Secretary
			 determines is appropriate.
			(d)Amount of
			 compensationThe Secretary of Veterans Affairs shall pay to an
			 eligible veteran monthly compensation in the amount payable under chapter 11 of
			 title 38, United States Code for a disability rated at the same percentage
			 assigned to the eligible veteran’s disability by the two physicians, regardless
			 of whether the rating assigned by the physicians is the same rating that would
			 have been assigned by the Secretary.
			(e)No requirement
			 To submit a claimThe Secretary of Veterans Affairs may not
			 require an eligible veteran to submit a claim in accordance with chapter 51 of
			 title 38, United States Code, or otherwise, in order to receive compensation
			 under this Act.
			(f)Deadline for
			 regulationsThe Secretary of Veterans Affairs shall prescribe
			 final regulations to carry out this section not later than the date that is one
			 year after the date of the enactment of this Act.
			(g)ApplicabilityThis
			 Act shall apply with respect to compensation payable for months beginning on or
			 after the date of the enactment of this Act.
			
